Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In The Claims:

Claims 3 and 4 are cancelled.

Allowable Subject Matter
Claims 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  In particular, the prior art fails to disclose: discarding, by the user equipment, a cell reselection priority included in the message in response to transitioning to the RRC idle state; and applying, by the user equipment, another cell reselection priority acquired from the base station.

In addition to prior art cited by Applicant, the closest prior art relating to Applicant's claimed invention is:

US 20200100312 A1 to Hapsari; Wuri Andarmawanti et al.
US 20100118752 A1 to Suzuki; Takashi et al.
US 20200314667 A1 to Fujishiro; Masato et al.

Hapsari discloses that a UE receives, in a connected state (RRC_CONNECTED) of RRC layer, a paging message at a predetermined paging cycle. When a paging record addressed to the UE is included in the received paging message, the UE causes the RRC layer to transition from the connected state to an idle state (RRC_IDLE) or an inactive state (RRC_Inactive) and performs with eNB a connection establishment procedure in the RRC layer.  
Suzuki discloses a method for sending a Fast Dormancy (FD) indication from a User Equipment (UE) to an access device through a Media Access Control (MAC) layer. The method includes receiving an indication from an upper layer that there is no more data for a prolonged period of time and generating and sending a MAC control element to the access device.
Fujishiro discloses a user equipment, method, and apparatus for controlling user equipment receive, from a base station included in a network, a radio resource control (RRC) release message that causes the user equipment to transition to an RRC inactive state in which context information of the user equipment is maintained in the network. The RRC inactive state is a different state from an RRC connected state and an RRC idle state, and the RRC release message includes information indicating a value of a timer used for performing an RRC resume procedure. The timer is started upon receiving the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415